       Case: 1:19-cv-00145-DAP Doc #: 245 Filed: 04/10/19 1 of 5. PageID #: 4697



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  )   CASE NO. 1:19-cv-00145
                                                )
              Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                )
 vs.                                            )   MAGISTRATE JUDGE
                                                )   THOMAS M. PARKER
 SOUTHERN UNIVERSITY OF OHIO,                   )
 LLC, et al.,                                   )
                                                )
              Defendants.                       )

                           AGREED ORDER
   CONCERNING THE CANCELLATION OF CERTAIN COMMERCIAL AUTO
  AND EXCESS LIABILITY INSURANCE POLICIES ISSUED BY THE HARTFORD
      TO THE RECIEVERSHIP ENTITIES, AND OTHER RELATED RELIEF

         Upon consideration of the agreement of (i) Mark E. Dottore, as the duly appointed receiver

in this case (the “Receiver”) pursuant to that certain Order Appointing Receiver dated January 18,

2019 [ECF Doc. 8] (as amended, the “Receivership Order”), (ii) Defendant Dream Center

Education Holdings, LLC (“DCEH”) and the other related entities referenced in the Receivership

Order (the “Receivership Entities”) and (iii) Intervenor, Hartford Fire Insurance Company (“the

Hartford”), as evidenced by the signatures of their respective undersigned attorneys, the Court

finds and orders as follows:

         A.        At the request of DCEH, The Hartford issued the following insurance policies

providing commercial auto and excess general liability coverage to DCEH and its subsidiary

entities: (i) Commercial Automobile Policy No. 40 AB S59302 for the period of 10/17/2018 to

10/17/2019 (the “Commercial Auto Policy”); and (ii) Commercial General Liability Excess Policy

No. 40 ECS OF6741 for the period of 10/17/2018 to 10/17/2019 (the “Excess Liability Policy,”

and together with the Commercial Auto Policy, the “Policies”).




7561892v.1
     Case: 1:19-cv-00145-DAP Doc #: 245 Filed: 04/10/19 2 of 5. PageID #: 4698



        B.      As of March 31, 2019, DCEH owes $2,619.00 in past due premiums under the

Commercial Auto Policy and $101,277.38 in past due premiums under the Excess Liability Policy,

for a total past due sum of $103,896.38 (the “Past Due Obligations”).

        C.      Pursuant to that certain Trust Participation Agreement by and between DCEH, The

Hartford and U.S. Bank, N.A., and in accordance with Sections 9-104 and 9-314 of the Uniform

Commercial Code, The Hartford maintains a first priority secured interest in and to certain funds

maintained in a trust account at U.S. Bank, N.A., account no. 235923000 (the “Trust Account”),

to secure the obligations of DCEH, inter alia, for the premiums and other charges owed under the

Policies.

        D.      On March 20, 2019, The Hartford filed its motion to intervene in the Receivership

Case. [ECF Doc. 191]. On March 21, 2019, the Court entered an order on the docket granting

The Hartford’s motion to intervene. On that same day, the Court entered a further order directing

the Receiver to meet and confer with The Hartford over a seven-day period to reach an agreement

on the claims and issues raised by The Hartford in its motion to intervene concerning the Policies.

[ECF Doc. 196].

        E.      The Receiver has determined in his business judgment that the coverages provided

by the Commercial Auto and Excess Liability Policies are no longer needed by the Receivership

Entities and thus the administrative costs to continue the coverages provided by the Policies is not

in the best interests of the Receivership Estates.

        F.      The Hartford and the Receiver filed a Joint Interim Report with the Court on April

2, 2019 [ECF Doc. 221], concerning a proposed resolution for the Commercial Auto and Excess

Liability Policies.




                                                     2
7561892v.1
     Case: 1:19-cv-00145-DAP Doc #: 245 Filed: 04/10/19 3 of 5. PageID #: 4699



        G.     In view of the above facts, the Receiver (on behalf of DCEH and the other

Receivership Entities), DCEH and The Hartford have agreed to the relief set forth below, so that

The Hartford may cancel the Commercial Auto and Excess Policies and pay the Past Due

Obligations owed under the Policies from the Trust Account. Accordingly, it is hereby

        ORDERED that:

        1.     Pursuant to the authority granted to the Receiver in paragraphs 2(c) and 2(q) of the

Receivership Order, and as further provided for herein, effective at 12:01 p.m. EST on April 9,

2019, the Commercial Auto and Excess Liability Policies shall be deemed cancelled and

terminated on the consent of the Receiver, and shall also be deemed rejected by the Receiver.

        2.     Pursuant to the authority granted to the Receiver in paragraphs 22 of the

Receivership Order, and as further provided for herein, The Hartford is authorized to pay the Past

Due Obligations owed under the Commercial Auto and Excess Liability Policies from the Trust

Account.

        3.     All injunctive provisions and stays contained in the Receivership Order (including,

without limitation, those set forth in paragraphs 9, 10 and 14, and any future amendments or

additions thereto) be and hereby are vacated and terminated as to The Hartford with respect to the

matters set forth herein concerning the Commercial Auto and Excess Liability Policies.

        4.     The Receiver is hereby expressly authorized and directed to perform all acts and

execute and deliver all documents reasonably requested by The Hartford that are necessary to

effectuate the terms and provisions of this Agreed Order.

        5.     Nothing contained in this Agreed Order shall be deemed to waive, release or impair

any rights, claims, obligations, defenses or remedies of the Receiver or The Hartford with respect

to the workers compensation insurance policies issued by The Hartford to DCEH, or with respect



                                                3
7561892v.1
     Case: 1:19-cv-00145-DAP Doc #: 245 Filed: 04/10/19 4 of 5. PageID #: 4700



to the balance remaining in the Trust Account after the payment of the Past Due Obligations as

authorized above.

        6.      This Court shall retain jurisdiction to enforce the terms and provisions of this

Agreed Order.




                                                    Electronically Signed at Cleveland, Ohio
                                                    9:33 AM, Apr 10, 2019




Agreed to and submitted by:

/s/ Mark G. Ledwin
MARK G. LEDWIN (Admitted Pro Hac Vice)
mark.ledwin@wilsonelser.com
WILSON ELSER MOSKOWITZ
 EDELMAN& DICKER LLP
1133 Westchester Avenue
White Plains, NY 10604
914-872-7148 (phone)
Counsel for Hartford Fire Insurance Company

-and-

BRIAN D. SULLIVAN (0063536)
bsullivan@reminger.com
REMINGER CO., L.P.A.
101 West Prospect Avenue, Suite 1400
Cleveland, Ohio 44115-1093
216-687-1311 phone
Co-Counsel for Hartford Fire Insurance Company




                                                4
7561892v.1
     Case: 1:19-cv-00145-DAP Doc #: 245 Filed: 04/10/19 5 of 5. PageID #: 4701




/s/ Charles A. Nemer
Charles A. Nemer (0009261)
Robert T. Glickman (0059579)
Robert R. Kracht (0025574)
Hugh D. Berkson (0063997)
Nicholas R. Oleski (0095808)
MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
101 West Prospect Avenue
1800 Midland Building
Cleveland, Ohio 44115
(216) 696-1422 – Telephone
(216) 696-1210 – Facsimile
rtg@mccarthylebit.com
can@mccarthylebit.com
rrk@mccarthylebit.com
hdb@mccarthylebit.com
nro@mccarthylebit.com
Counsel for Dream Center Education Holdings, LLC
and Special Counsel for the Receiver



/s/ James W. Ehrman
MARY K. WHITMER (0018213)
mkw@weadvocate.net
JAMES W. EHRMAN (0011006)
jwe@weadvocate.net
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113
Telephone: (216) 771-5056
Facsimile: (216) 771-2450
Attorneys for Mark E. Dottore, the Receiver for
(among other entities) Dream Center Education Holdings, LLC




                                            5
7561892v.1
